Citation Nr: 1421155	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty from July 1966 to January 1970.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the current appeal, the Veteran testified before a Decision Review Officer at the RO in November 2010 and before the undersigned Veterans Law Judge at the RO in August 2013.  Transcripts of both hearings have been associated with the claims file.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Competent and credible evidence indicates that the Veteran's bilateral hearing loss was caused by acoustic trauma during his active military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.  

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends is directly related to excessive noise exposure during service.  See VA Hearing Transcript dated in August 2013.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  [Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  See M21-1MR III.iv.4.B.12.a.]

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was basic airman.  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Moreover, the Board notes that the RO has already conceded in-service noise exposure in its September 2011 grant of service connection for tinnitus based on such exposure.  So, the question remains as to whether the Veteran currently has bilateral hearing loss that is associated with his now conceded in-service noise exposure.

A finding or diagnosis of hearing loss is not shown in the Veteran's service treatment records.  These records, including the December 1969 separation examination, are absent any complaints of, or treatment for, auditory disabilities.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time immediately following service separation.  See VA Form 21-4138, received in March 2007.  In fact, there are no pertinent clinical records associated with the claims file until a VA audiological examination in October 2007, almost 40 years after service discharge.  At that time the Veteran reported hearing loss since 1967 as a result of exposure to excessive engine noise from the aircraft while working near a flight line.  After military service, he worked as a developer/administration for 26 years and in customer service for 11 years.  He denied any exposure to loud noise outside of military service.  He had no family history of ear disease and no previous history of ear disease, head trauma, or ear trauma. 

Unfortunately, the audiologist was unable to obtain reliable results on audiometric testing.  She noted that the Veteran's puretone responses were considered exaggerated, due to thresholds that were inconsistent and incompatible with speech reception thresholds and MCL levels.  In addition, results from earlier testing in April 2007 were totally different and incompatible with the current test results.  The audiologist concluded that the current audiometric test results were invalid and likely to due to malingering.

The Veteran was afforded another VA examination in December 2008.  The audiologist acknowledged the Veteran's history of military and occupational noise exposure.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
20
20
15
20
30

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 78 percent in the left.  While these hearing thresholds do not meet the criteria of disability under VA regulations, the Veteran's speech recognition scores qualify as a hearing loss disability for both ears, under 38 C.F.R. § 3.385.

However, the examiner concluded that the Veteran's hearing sensitivity was essentially within normal limits with reduced speech discrimination ability bilaterally.  She then concluded that the etiology of the Veteran's tinnitus was at least as likely as not due to the noise exposure.  

On audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
40
LEFT
30
30
20
25
30

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left.  The diagnosis was mild bilateral sensorineural hearing loss.  The subjective factors were difficulty in hearing soft speech and understanding in noise and the objective factor were at least three test frequencies above 26 dB and word recognition scores of less than 94 percent.  The audiologist noted that the Veteran's hearing level was no greater than the majority of people in his age group who have not been exposure to noise.  However, she concluded that, because the Veteran insisted that he has had difficulty hearing and had been bothered by tinnitus since his noise exposure in the military, it was as likely as not to have started at that time.  

In this case, there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board finds the March 2011 VA audiologist's opinion to be both probative and persuasive.  It was based on a thorough examination of Veteran and the claims folder and was supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also considers it significant that these findings constitute the most recent medical evidence of record and were undertaken to address directly the issue on appeal.  

Moreover, and of even greater significance to the Board, is the conceded in-service noise exposure.  Indeed, because the Veteran has been granted compensation for tinnitus, this fact adds weight to his claim that his hearing loss is also related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to the Patient with Ear Problems.  The Board has also considered the Veteran's competent descriptions of hearing loss since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's bilateral hearing loss had its onset during his military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.303(d).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


